Name: Commission Delegated Decision (EU) 2015/1958 of 1 July 2015 on the applicable systems to assess and verify constancy of performance of geosynthetics and related products pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_DEL
 Subject Matter: technology and technical regulations;  leather and textile industries;  consumption;  building and public works
 Date Published: 2015-10-30

 30.10.2015 EN Official Journal of the European Union L 284/181 COMMISSION DELEGATED DECISION (EU) 2015/1958 of 1 July 2015 on the applicable systems to assess and verify constancy of performance of geosynthetics and related products pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 60(h) thereof, Whereas: (1) The procedure for attesting the conformity of geosynthetics and related products with the applicable technical specifications has been established in Commission Decision 96/581/EC (2). (2) Decision 96/581/EC does not lay down detailed criteria for the choice of systems to assess and verify constancy of performance for the reaction to fire of geosynthetics and related products. (3) The systems set out in Annex V to Regulation (EU) No 305/2011 should be more adequately chosen to assess the performance of geosynthetics and related products.. This should enable manufacturers to access the internal market more efficiently, thus contributing to greater competitiveness of the construction industry as a whole. (4) Decision 96/581/EC should therefore be repealed and replaced in the interest of clarity and transparency, HAS ADOPTED THIS DECISION: Article 1 This Decision applies to the geosynthetics and related products set out in Annex I. Article 2 The geosynthetics and related products referred to in Article 1 shall be assessed and verified for constancy of performance in relation to their essential characteristics in accordance with the systems specified in Annex II. Article 3 Decision 96/581/EC is repealed. References to the repealed Decision shall be construed as references to this Decision. Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 1 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Decision 96/581/EC of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards geotextiles (OJ L 254, 8.10.1996, p. 59). ANNEX I PRODUCTS COVERED This Decision applies to: 1. Geosynthetics (membranes and textiles) used for separation, protection, drainage, filtration, or soil reinforcement 2. Geocomposites used for separation, protection, drainage, filtration, or soil reinforcement 3. Geogrids used for separation, protection, drainage, filtration, or soil reinforcement 4. Geomembranes used for separation, protection, drainage, filtration, or soil reinforcement 5. Geonets used for separation, protection, drainage, filtration, or soil reinforcement ANNEX II SYSTEMS OF ASSESSMENT AND VERIFICATION OF CONSTANCY OF PERFORMANCE For the products covered by this Decision, taking into account their essential characteristics, the systems for Assessment and Verification of Constancy of Performance apply as follows: Table 1 For all essential characteristics except for reaction to fire Products Essential characteristics Applicable system for Assessment and Verification of Constancy of Performance as set out in Annex V to Regulation (EU) No 305/2011 Geosynthetics (membranes and textiles), geocomposites, geogrids, geomembranes and geonets used for separation, protection, drainage, filtration, or soil reinforcement For all essential characteristics except reaction to fire 2+ Table 2 For reaction to fire only For all products indicated in the first column of Table 1, the systems for Assessment and Verification of Constancy of Performance are determined, depending on their subfamilies, as follows: Product subfamilies Applicable systems for Assessment and Verification of Constancy of Performance as set out in Annex V to Regulation (EU) No 305/2011 Products for which a clearly identifiable stage in their production process results in an improvement of their reaction to fire performance (e.g. by adding fire retardants or limiting of organic materials) 1 Products for which an applicable European legal base exists to classify their reaction to fire performance without testing 4 Products not belonging to the subfamilies indicated in rows 1 and 2 3